Order entered July 11, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00449-CV

              IN THE INTEREST OF L.W.G., A MINOR CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-19-03769-Z

                                    ORDER

      As directed to do so, appellant has filed written verification of payment for

the reporter’s record. Accordingly, we ORDER Glenda Finkley, Official Court

Reporter for the 256th Judicial District Court, to file the record no later than

August 5, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finkley and the parties.

                                            /s/   CRAIG SMITH
                                                  JUSTICE